












FIRST AMENDMENT TO
CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 28, 2012 (the
“Amendment”) is entered into among Global Payments Inc., a Georgia corporation
(the “Company”), the other borrowers party thereto (together with the Company,
the “Borrowers” and each a “Borrower”), the Lenders party hereto and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of December 7, 2010 (as amended or
modified from time to time, the “Credit Agreement”);


WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Guarantors” means the collective reference to (a) each Subsidiary (other than a
Bank Subsidiary) that qualifies as a Significant Subsidiary as provided herein
and each additional Subsidiary that executes and delivers to the Administrative
Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09 and (b) the
Company, in its capacity as a guarantor of the Obligations of the Designated
Borrowers.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender. The term “Lender” shall include the Revolving A
Lenders and/or the Revolving B Lenders, as applicable.


“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but




--------------------------------------------------------------------------------




excluding therefrom (to the extent included therein) (a) any earnings of
Designated Subsidiaries and any equity interests in the earnings of joint
ventures or other Persons that are not Subsidiaries, in each case to the extent
such earnings are not actually paid in cash, and the Company or its Subsidiaries
do not have the ability to cause such earnings to be paid in cash, to the
Company or its Subsidiaries (other than Designated Subsidiaries) with respect to
such period, (b) the after‑tax impact of Non‑Recurring Non‑ Cash Items and (c)
the after-tax impact of Non-Recurring Cash Items incurred on or prior to May 31,
2013, relating to the security breach which occurred prior to the Closing Date,
to the extent that the aggregate amount of such Non-Recurring Cash Items do not
exceed $150,000,000 (on a pre-tax basis) in the aggregate during the term of
this Agreement. Further, to the extent that any Non-Recurring Cash Items are
required to be included in net income, such Non‑Recurring Cash Items will only
be reflected (on an after‑tax basis) in net income as such amounts are paid, and
the cash portions of any Non-Recurring Cash Items will only be reflected (on an
after‑tax basis) in net income for pre‑tax amounts that exceed the Non-Recurring
Cash Items Charge Limit.
(b)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.
“Designated Subsidiaries” means the non-wholly owned Subsidiaries of the Company
that are subject to an encumbrance or restriction pursuant to an agreement
between the Company or the applicable Subsidiary with the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in such non-wholly owned Subsidiary of the Company requiring the
consent of such Person prior to (a) paying dividends or making any other
distributions on any of its Equity Interests, (b) paying any amounts owing to
the Company or any of its Subsidiaries or (iii) granting any Liens on any of its
assets to secure any of the Obligations.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Recurring Cash Items Charge Limit” means during any Fiscal Year, an amount
equal to three percent (3%) of the Net Worth of the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Year.


“Report on Compliance” means one or more reports of the Borrower and/or one or
more of its Subsidiaries documenting compliance with the Payment Card Industry
Security Standard promulgated by the Payment Card Industry Security Standards
Council.
(c)    The definition of “Restructuring Charge Limit” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.


(d)    The following sentence is hereby added at the end of the definition of
“Defaulting Lender” in Section 1.01 of the Credit Agreement to read as follows:


Upon determining that a Lender is a Defaulting Lender, the Administrative Agent
shall provide written notice of such determination, which shall be delivered by
the Administrative Agent to the Company and each other Lender promptly following
such determination.


(e)    The last sentence in the definition of “Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:






--------------------------------------------------------------------------------




“Indebtedness” shall not include (i) obligations of the Company or any
Subsidiary under any Settlement Facility or any contingent obligations under
surety bonds or similar obligations incurred in the ordinary course of business
or (ii) any liabilities of a Bank Subsidiary for, or in respect of, deposits
received by such Bank Subsidiary.


(f)    The following sentence is hereby added at the end of the definition of
“Material Subsidiary” in Section 1.01 of the Credit Agreement to read as
follows:


Notwithstanding anything to the contrary contained herein, no Bank Subsidiary
shall be a “Material Subsidiary”.


(g)    Section 2.15(a)(iv) of the Credit Agreement is hereby amended to read as
follows:


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender with a Revolving Commitment under the applicable Revolving
Tranche shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, (A) no Default or Event of Default exists and (B) the conditions set
forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Administrative Agent and the Lenders may assume that such
conditions are satisfied at such time); and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and, if a Revolving A Lender, Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.


(h)    Section 6.09 of the Credit Agreement is hereby amended to read as
follows:


6.09    Additional Guarantors. (a) Not later than 30 days (or such longer period
as the Administrative Agent may agree) after the date required for delivery of
any quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary that is not a Guarantor as of the period end date of such
financial statements would qualify as of such period end date as a Significant
Subsidiary or (b) promptly (or such period as the Administrative Agent may
agree) after the date that any Subsidiary (other than a Bank Subsidiary) becomes
a guarantor with respect to any Existing Credit Agreement, the Company shall
cause such Subsidiary to execute and deliver to the Administrative Agent a
Subsidiary Guaranty Supplement pursuant to which such Subsidiary agrees to be
bound by the terms and provisions of the Subsidiary Guaranty, accompanied by (i)
all other Loan Documents related thereto, (ii) certified copies of the
certificates or articles of incorporation, organization or formation, by‑laws,
limited liability company agreements, partnership agreements, and other
applicable Organization Documents, appropriate authorizing resolutions of the
board of directors, board of managers, or comparable body, and opinions of
counsel for such Subsidiary comparable to those delivered pursuant to
Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request. The Company may request that any Guarantor cease to be a
Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
or otherwise disposed of, or such Guarantor is being dissolved, in a transaction
not prohibited by the terms of this Agreement, or (ii) such Guarantor both (A)
(x) has ceased to qualify as a Significant Subsidiary as indicated by the most
recent quarterly or annual financial statements delivered pursuant to
Section 6.01 or (y) after giving pro forma effect to any Asset Sale or sale or
other disposition made by such Guarantor or Subsidiaries of such Guarantor as if
such Asset Sale or disposition occurred during the most recent period for which
financial statements have been delivered pursuant to Section 6.1, would cease to
qualify as a Significant Subsidiary and (B) has or




--------------------------------------------------------------------------------




is being released as a guarantor of the obligations of the Company and/or the
Borrowers, as applicable, under both of the Existing Credit Agreements (if and
to the extent then existing, as applicable).


(i)    Section 7.01 of the Credit Agreement is hereby amended to read as
follows:


7.01    Subsidiary Indebtedness. The Company will not permit any Subsidiary
(other than a Subsidiary Guarantor) to create, incur or suffer to exist any
Indebtedness, other than:


(a)    Indebtedness existing on the date of this Agreement and described on
Schedule 7.01;


(b)    Indebtedness secured by Liens permitted pursuant to the terms of Section
7.02(a)(iii);


(c)    Indebtedness of such Subsidiary owing to the Company or any other
Subsidiary;


(d)    [Reserved];


(e)    Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a), (b), (f) or (k), provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;


(f)    Indebtedness owing by such Subsidiary that was in existence at the time
such Person first became a Subsidiary, or at the time such Person was merged
into or consolidated with a Subsidiary, which Indebtedness was not created or
incurred in contemplation of such event, provided that such Indebtedness is at
the time permitted pursuant to the terms of Section 7.02 (in the case of any
Indebtedness secured by any Liens on assets of such Subsidiary);


(g)    Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;


(h)    Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;


(i)    Indebtedness, if any, that may exist in respect of deposits or payments
made by customers or clients of such Subsidiaries;


(j)    Indebtedness owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing−house transfers of funds
or in respect of letters of credit or bankers' acceptances supporting trade
payables;


(k)    other Indebtedness of such Subsidiaries (including any Indebtedness of a
Designated Borrower that is a Foreign Subsidiary Borrower and not a Subsidiary
Guarantor) not described in clauses (a) through (j) or (l) incurred or created
following the Closing Date so long as on the date of such incurrence or creation
the sum of (A) the aggregate principal amount of such Indebtedness and (B) the
aggregate principal amount of all Indebtedness incurred under clauses (a), (e)
(in the case of renewals or extension of Indebtedness described in clauses (a)
or (k)), and (k) and outstanding on such date (including any Indebtedness of a
Designated Borrower that is a Foreign Subsidiary Borrower and not a Subsidiary
Guarantor), does not exceed an amount equal to twenty-five percent (25%) of Net
Worth as at the end of the Company's most recently ended Fiscal Quarter for
which financial statements have been




--------------------------------------------------------------------------------




made available, or are required to have been made available, to the
Administrative Agent prior to such date; and


(l)    all premiums (if any), interest, fees, expenses, charges and additional
or contingent interest on obligations described in clauses (a) through (k).


(j)    Section 7.04 of the Credit Agreement is hereby amended to read as
follows:


7.04    Lines of Business. No Borrower, nor any Significant Subsidiary (other
than any Bank Subsidiary) shall conduct or enter into any business, either
directly or through any other Subsidiary, except for any business that is the
same or substantially similar as that of the Company or its existing
Subsidiaries or such other businesses arising therefrom or reasonably related to
the payment services, financial services, transaction processing or money
transfer businesses. No Bank Subsidiary shall conduct or enter into any business
except for banking or similarly regulated businesses.


(k)    Section 7.06 of the Credit Agreement is hereby amended to read as
follows:


7.06    [Reserved].


(l)    Section 7.08 of the Credit Agreement is hereby amended to read as
follows:


7.08    Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter
shall not be greater than 2.50 to 1.00 for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters; provided the maximum Leverage Ratio
permitted pursuant to this Section 7.08 shall be increased to 3.25 to 1.00 on
and after the earlier to occur of (i) the date the Company is listed on the
publicly available list of PCI compliant processors and (ii) receipt by the
Administrative Agent of reasonably satisfactory documentation demonstrating the
approval of the Report on Compliance by card networks representing at least 80%
of the North American EBITDA of the Company and its Subsidiaries.


2.     Conditions Precedent. This Amendment shall be effective upon receipt by
the Administrative Agent of counterparts of this Amendment duly executed by the
Borrowers, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Credit Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.
This Amendment is a Loan Document.


(b)    Each Guarantor joins the execution of this amendment for the purpose of
(a) acknowledging and consenting to all of the terms and conditions of this
Amendment, (b) affirming all of its obligations under the Loan Documents and
(c) agreeing that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the other Loan Documents.


(c)    Each Borrower hereby represents and warrants as follows:


(i)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by it and
constitutes such Borrower's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
Debtor Relief Law and (B) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).






--------------------------------------------------------------------------------




(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.


(d)    The Borrowers represent and warrant to the Lenders that (i) the
representations and warranties of the Borrowers set forth in Article V of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date (in which event such representations
and warranties shall have been true in all material respects on and as of such
earlier date) and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF GEORGIA.






--------------------------------------------------------------------------------




[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS
GLOBAL PAYMENTS INC.,
a Georgia corporation


By: /s/ David E. Mangum
Name:     David E. Mangum            
Title: Chief Financial Officer                


GLOBAL PAYMENTS DIRECT, INC.,
a New York corporation


By: /s/ Suellyn P. Tornay                        
Name:     Suellyn P. Tornay                
Title: Secretary                    


GLOBAL PAYMENTS UK LTD.,
a British Company governed of the Laws of England and Wales


By: /s/ David E. Mangum                        
Name:     David E. Mangum                
Title: Authorized Signatory                


GLOBAL PAYMENTS ACQUISITION
CORPORATION 2 SARL,
a Dutch Company governed under the Laws of
the Netherlands
    
By: /s/ Suellyn P. Tornay                         
Name:     Suellyn P. Tornay                
Title: Type A Manager                    


    GLOBAL PAYMENTS ACQUISITION PS 2 C.V.,
a Belgium Company governed under the Laws
     of Luxembourg    


By: /s/ Suellyn P. Tornay                        
Name:     Suellyn P. Tornay                
Title: Secretary                        


    
GLOBAL PAYMENTS ACQUISITION
PS 1 - GLOBAL PAYMENTS DIRECT S.E.N.C., a Luxembourg general partnership
        
By: Global Payments Direct, Inc.
Its: General Partner


By: /s/ Suellyn P. Tornay                        
Name:     Suellyn P. Tornay                
Title: Secretary        




--------------------------------------------------------------------------------






GUARANTORS:                Global Payments Inc.


By: /s/ David E. Mangum
Name:     David E. Mangum            
Title: Chief Financial Officer






--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            






BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Angelo M. Martorana
Name: Angelo M. Martorana
Title: Assistant Vice President


LENDERS:
BANK OF AMERICA, N.A., as Lender, Swing
 Line Lender and L/C Issuer


By: /s/ Thomas M. Paulk
Name: Thomas M. Paulk
Title: Senior Vice President
 
SUNTRUST BANK, as a Lender


By: /s/ David A. Bennett
Name: David A. Bennett
Title: Vice President






WELLS FARGO BANK, NATIONAL
 ASSOCIATION, as a Lender


By: /s/ Karen McClain
Name: Karen McClain
Title: Managing Director






THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as a Lender


By: /s/ George Stoecklein
Name: George Stoecklein
Title: Director






BARCLAYS BANK PLC, as a Lender


By: /s/ Diane Rolfe
Name: Diane Rolfe
Title: Director






BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/Brantley Echols
Name: Brantley Echols
Title: Senior Vice President






CIBC INC., as a Lender


By: /s/ Dominic Sorresso
Name: Dominic Sorresso
Title: Executive Director
 
CIBC INC., as a Lender


By: /s/ Eoin Roche
Name: Eoin Roche
Title: Executive Director






CITIBANK, N.A., as a Lender


By: /s/ William Mandaro
Name: William Mandaro
Title: Director





--------------------------------------------------------------------------------










COMERICA BANK, as a Lender


By: /s/Timothy O'Rourke
Name: Timothy O'Rourke
Title: Vice President






COMPASS BANK, as a Lender


By: /s/Susana Campuzano
Name: Susana Campuzano
Title: SVP









GOLDMAN SACHS BANK USA, as a Lender


By: /s/Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory






HSBC BANK USA, N.A., as a Lender


By: /s/Paul Lopez
Name: Paul Lopez
Title: Senior Vice President






TD BANK, N.A., as a Lender


By: /s/Steve Levi
Name: Steve Levi
Title: Senior Vice President






UBS AG STAMFORD BRANCH, as a Lender


By: /s/Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director
 
UBS AG STAMFORD BRANCH, as a LenderBy: /s/David Urban Name: David Urban
Title: Associate Director





